y




                                    MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00251-CR

                        RICHARD A. DUNSMORE, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

      Appeal from the 412th District Court of Brazoria County (Tr. Ct. No. 56909)

TO THE 412TH DISTRICT COURT OF BRAZORIA COUNTY, GREETINGS:

      Before this Court, on the 9th day of September, 2014, the cause upon appeal to
revise or to reverse your order was determined. This Court made its order in these words:
      The cause heard today by the Court is an appeal from the order signed by the
      court below on March 11, 2014. After inspecting the record of the court
      below, it is the opinion of this Court that it has no jurisdiction over the
      appeal. It is therefore CONSIDERED, ADJUDGED, and ORDERED that
      the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

      Judgment rendered September 9, 2014.

      Judgment rendered by panel consisting of Justices Higley, Bland, and Sharp.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 20, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT